Gray, C. J.
An appeal from a ruling or order of the Superior Court in an action pending there cannot be entered in hbia court until after final judgment in the court below. Bennett v. Clemence, 3 Allen, 431, and other cases collected in Commonwealth v. Gloucester, 110 Mass. 491, 497. Riley v. Farnsworth, 116 Mass. 223. The present action was commenced in the Superior Court, referred by rule of that court to arbitrators, and is still pending and must be finally determined there.
The case differs from those cited for- the appellants, of awards upon a submission before a justice of the peace, or verdicts of a sheriff’s jury, in which nothing but the award or the verdict is ever in the Superior Court. Appeal dismissed.